                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                           Plaintiff,               Case No. 21-CR-36-JPS

 v.

 DIMITRI L. HART,
                                                                  ORDER
                           Defendant.


       On February 9, 2021 the government returned a single-count

indictment against Defendant, charging him with being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2).

(Docket #1). On June 17, 2021, the parties entered into a plea agreement as

to Count One of the Indictment. (Docket #10).

       The parties appeared before Magistrate Judge William E. Duffin on

June 29, 2021 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #13). Defendant entered a plea of guilty as

to Count One of the Indictment. (Id.) After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Duffin determined that the guilty plea was knowing

and voluntary, and that the offense charged was supported by an

independent factual basis containing each of the essential elements of the

offense. (Id.)

       Magistrate Judge Duffin filed a Report and Recommendation with

this Court, recommending that: (1) Defendant’s plea of guilty be accepted;

(2) a presentence investigation report be prepared; and (3) Defendant be
adjudicated guilty and have a sentence imposed accordingly. (Id. at 2)

Pursuant to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and Federal

Rule of Criminal Procedure 59(b), the parties were advised that written

objections to that recommendation, or any part thereof, could be filed

within fourteen days of the date of service of the recommendation. (Id.) To

date, no party has filed such an objection. The Court has considered

Magistrate Judge Duffin’s recommendation and, having received no

objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #13) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 15th day of July, 2021.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




                                    Page 2 of 2
